DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2020, 7/30/2020, and 1/28/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, and 15-17 of U.S. Patent No. 10,580,774 in view of Fuse (US 2004/0203196). 
Regarding claim 1, Pat ‘774 discloses, in claims 1, 5, and 8, a complementary metal oxide semiconductor (CMOS) device including a plurality of p-type metal oxide semiconductor (PMOS) transistors each having a PMOS drain, a PMOS gate, and a PMOS source and a plurality of n-type metal oxide semiconductor (NMOS) transistors each having an NMOS drain, an NMOS 
a first interconnect on an interconnect level coupling a first plurality of the PMOS drains together (all limitations are the same with the limitations recited in claim 1 of Pat ‘774); 
a second interconnect on the interconnect level coupling a second plurality of the PMOS drains together, the second plurality of the PMOS drains being different than the first plurality of the PMOS drains (all limitations are the same with the limitations recited in claim 1 of Pat ‘774), the first interconnect and the second interconnect being disconnected on the interconnect level (all limitations are the same with the limitations recited in claim 1 of Pat ‘774); 
a third interconnect on the interconnect level coupling a first plurality of the NMOS drains together (all limitations are the same with the limitations recited in claim 1 of Pat ‘774); 
a fourth interconnect on the interconnect level coupling a second plurality of the NMOS drains together, the second plurality of the NMOS drains being different than the first plurality of the NMOS drains, the third interconnect and the fourth interconnect being disconnected on the interconnect level (all limitations are the same with the limitations recited in claim 1 of Pat ‘774),

wherein the first, second, third, and fourth interconnects are coupled together through at least one other interconnect level (all limitations are the same with the limitations recited in claim 1 of Pat ‘774).
Pat ‘774 does not explicitly disclose, in claims, a supply interconnect coupling the PMOS sources of the plurality of PMOS transistors to a power supply; a ground interconnect coupling the NMOS sources of the plurality of NMOS transistors to a ground voltage.
Fuse teaches, in at least figure 6 and related text, the device comprising a supply interconnect coupling the PMOS sources of the plurality of PMOS transistors to a power supply ([73]); a ground interconnect coupling the NMOS sources of the plurality of NMOS transistors to a ground voltage ([74]), for the purpose of increasing integration density without degradation in transistor characteristics ([75]).
Pat ‘774 and Fuse are analogous art because they both are directed to complementary metal oxide semiconductor (CMOS) device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘774 with the specified features of Fuse because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘774 to have the supply interconnect coupling the PMOS sources of the plurality of PMOS transistors to a power supply; the ground interconnect coupling the NMOS sources of the 
Regarding claim 2, Pat ‘774 in view of Fuse discloses the device of claim 1 as described above.
Pat ‘774 further discloses, in claim 2, a fifth interconnect on a second interconnect level, the fifth interconnect coupling the first interconnect and the second interconnect together (all limitations are the same with the limitations recited in claim 2 of Pat ‘774); and 
a sixth interconnect on the second interconnect level, the sixth interconnect coupling the third interconnect and the fourth interconnect together (all limitations are the same with the limitations recited in claim 2 of Pat ‘774).
Regarding claim 3, Pat ‘774 in view of Fuse discloses the device of claim 2 as described above.
Pat ‘774 further discloses, in claim 3, a seventh interconnect on a third interconnect level, the seventh interconnect coupling the fifth interconnect and the sixth interconnect together (all limitations are the same with the limitations recited in claim 2 of Pat ‘774).
Regarding claim 4, Pat ‘774 in view of Fuse discloses the device of claim 1 as described above.
Fuse further teaches, in at least figure 6 and related text, the PMOS gates of the plurality of PMOS transistors and the NMOS gates of the plurality of NMOS transistors are coupled to an input control signal ([71], [72]), for the purpose of increasing integration density without degradation in transistor characteristics ([75]).

Fuse further teaches, in at least figure 6 and related text, the PMOS sources of the plurality of PMOS transistors are directly coupled to the power supply through the supply interconnect ([73]), for the purpose of increasing integration density without degradation in transistor characteristics ([75]).
Regarding claim 6, Pat ‘774 in view of Fuse discloses the device of claim 1 as described above.
Fuse further teaches, in at least figure 6 and related text, the NMOS sources of the plurality of NMOS transistors are directly coupled to the ground voltage through the ground interconnect ([74]), for the purpose of increasing integration density without degradation in transistor characteristics ([75]).
Regarding claim 8, Pat ‘774 in view of Fuse discloses the device of claim 1 as described above.
The claimed limitation of “the plurality of PMOS transistors are configured to turn on when the plurality of NMOS transistors are turned off” has not patentable weight because it is interpreted as operational function.
Regarding claim 9, Pat ‘774 in view of Fuse discloses the device of claim 1 as described above.
The claimed limitation of “the plurality of PMOS transistors are configured to turn off when the plurality of NMOS transistors are turned on” has not patentable weight because it is interpreted as operational function.

Pat ‘774 further discloses, in claim 15, the interconnect level is a first metal layer (M1) (“the first interconnect, the second interconnect, the third interconnect, and the fourth interconnect are on a first metal layer (M1)”, in claim 15 of Pat ‘774, is interpreted as the same limitation).
Regarding claim 17, Pat ‘774 in view of Fuse discloses the device of claim 2 as described above.
Pat ‘774 further discloses, in claims 15 and 16, the interconnect level is a first metal layer (M1) (“the first interconnect, the second interconnect, the third interconnect, and the fourth interconnect are on a first metal layer (M1)”, in claim 15 of Pat ‘774, is interpreted as the same limitation) and the second interconnect level is a second metal layer (M2) (“the fifth interconnect and the sixth interconnect are on a second metal layer (M2)”, in claim 16 of Pat ‘774, is interpreted as the same limitation).
Regarding claim 18, Pat ‘774 in view of Fuse discloses the device of claim 3 as described above.
Pat ‘774 further discloses, in claims 15, 16, and 17, the interconnect level is a first metal layer (M1) (“the first interconnect, the second interconnect, the third interconnect, and the fourth interconnect are on a first metal layer (M1)”, in claim 15 of Pat ‘774, is interpreted as the same limitation), the second interconnect level is a second metal layer (M2) (“the fifth interconnect and the sixth interconnect are on a second metal layer (M2)”, in claim 16 of Pat ‘774, is interpreted as the same limitation), and the third interconnect level is a third metal .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-3 and 7 that recite “the PMOS drains of the plurality of PMOS transistors and the NMOS drains of the plurality of NMOS transistors are directly coupled to an output node of the device through the first, second, third, fourth, fifth, sixth, and seventh interconnects only” in combination with other elements of the base claims 1-3 and 7.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 10 that recite “the first, second, third, and fourth interconnects are substantially rectangular shaped” in combination with other elements of the base claims 1 and 10.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 11 that recite “the fifth and sixth interconnects are substantially rectangular shaped” in combination with other elements of the base claims 1-2 and 11.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 13 that recite “widths of the first, second, third, and fourth interconnects are substantially shorter than their respective lengths” in combination with other elements of the base claims 1 and 13.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 14 that recite “widths of the fifth and sixth interconnects are substantially shorter than their respective lengths” in combination with other elements of the base claims 1-2 and 14.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-3 and 15 that recite “a width of the seventh interconnect is 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TONG-HO KIM/Primary Examiner, Art Unit 2811